Title: From George Washington to Nathanael Greene, 27 March 1784
From: Washington, George
To: Greene, Nathanael



My Dr Sir,
Mount Vernon 27th March 1784

A few days ago, by the post, on wch of late there seems to be no dependance, I wrote you a few lines expressive of an earnest wish that you could make it convenient to be at the Genl Meeting of the Society of Cincinnati, before you took your departure for South Carolina. I did not then, nor can I now, assign all my reasons for it; but to me it should seem indispensable, that the Meeting in May next should not only be full, but composed of the best abilities of the representation. The temper, of the New England States in particular, respecting this Society, the encreasing jealousies of it, a letter from the Marquis, & other considerations point strongly to wise determinations at this time. If then private interest or convenience withhold the first characters from the Meeting, what may be the consequence?—’tis easier, & perhaps better to be conceived than told. At any rate a bare representation will bring the Society into disrepute, & unfit it perhaps to decide upon the weighty matters which may come before it. besides, these excuses may be offered by one man as well as another, & sure I am none can urge them with more propriety than myself. I would add more, but that I fear this letter will not reach you in time & I am detaining a countryman of yours who has a fair wind, & I know is setting

upon thorns from his eagerness to embrace it. Most sincerely & Affectionately I am Yrs

G: Washington

